Cole, Judge:
This appeal for reappraisement concerns the dutiable value of men's dressing gowns exported from London and entered at the port of New York.
An agreed set of facts establishes that export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for appraisement of the merchandise in question, and that such statutory value is sterling 46/6 each, less cash discount of 3% per centum, plus case and packing as invoiced. Judgment will be rendered accordingly.